DETAILED ACTION
This Office Action is in response to Applicant’s application 17/352,657 filed on June 21, 2021 in which claims 21 to 40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/044,164 filed July 24, 2018.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore referring to the underlined subject matter below; 
Regarding claim 21 a semiconductor device comprising: a first redistribution layer comprising a first dielectric and a first conductive layer; a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, where the semiconductor die comprises a die bonding pad on a lower die side of the semiconductor die and over the upper side of the first redistribution layer, and where the die bonding pad electrically connects the semiconductor die to the first conductive layer of the first redistribution layer; a conductive pillar on the first redistribution layer, where a lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and the lower end of the conductive pillar is vertically lower than the die bonding pad; an encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, where the encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; a second conductive layer on the upper encapsulant side, where the second conductive layer is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and an underfill material directly vertically between the semiconductor die and the first redistribution layer. 
Regarding claim 24, an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side. 
Regarding claim 36,  a lower component (LC) comprising: an upper LC conductor exposed at an upper side of the lower component; an LC dielectric; and an LC redistribution layer; an interposer comprising: an upper interposer redistribution layer; an interposer dielectric; and a lower interposer redistribution layer coupled to the upper LC conductor; and an upper component (UC) comprising: a UC substrate, comprising: a lower UC substrate side coupled to the upper interposer redistribution layer; and an upper UC substrate side; a semiconductor die coupled to the upper UC substrate side; and an encapsulation covering the upper side of the substrate and laterally surrounding the semiconductor die; 
Regarding claim 37, a first solder coupling the lower UC substrate side to the upper interposer redistribution layer; and a second solder coupling the lower interposer redistribution layer to the upper LC conductor; 
Regarding claim 38 a conductive pillar through which the semiconductor die is electrically coupled to the LC redistribution layer;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required;
Regarding claim 21, a first redistribution layer; a first dielectric;  a first conductive layer; an upper side of the first redistribution layer; a die bonding pad; a lower die side of the semiconductor die; a lower end of the conductive pillar; an upper encapsulant side facing; a lower encapsulant side facing toward the first redistribution layer; a second conductive layer; an underfill material.
Regarding claim 22, a plurality of metallic balls; a lower side of the first redistribution layer.
Regarding claim 36,  a lower component (LC) comprising: an upper LC conductor exposed at an upper side of the lower component; an LC dielectric; and an LC redistribution layer; an upper interposer redistribution layer; an interposer dielectric; a lower interposer redistribution layer; an upper component (UC); a UC substrate; a lower UC substrate side; an upper UC substrate side.
Regarding claim 37, a first solder coupling; a second solder coupling.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/044,164 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 23, there is no discussion that the underfill material and the encapsulant are formed of a same material.
Regarding claim 36 and referring to the drawing and specification objections above, the disclosure provides no written description or drawing indicators for the subject matter of claim 36;  specifically a semiconductor device comprising: a lower component (LC) comprising: an upper LC conductor exposed at an upper side of the lower component; an LC dielectric; and an LC redistribution layer; an interposer comprising: an upper interposer redistribution layer; an interposer dielectric; and a lower interposer redistribution layer coupled to the upper LC conductor; and an upper component (UC) comprising: a UC substrate, comprising: a lower UC substrate side coupled to the upper interposer redistribution layer; and an upper UC substrate side; a semiconductor die coupled to the upper UC substrate side; and an encapsulation covering the upper side of the substrate and laterally surrounding the semiconductor die.
Claims 37-40 depend directly or indirectly upon claim 36 and are likewise defective.
Regarding claim 37 which depends upon claim 36, the disclosure provides no written description or drawing indicators for the subject matter of claim 36;  specifically a first solder coupling the lower UC substrate side to the upper interposer redistribution layer; and a second solder coupling the lower interposer redistribution layer to the upper LC conductor.
Regarding claim 38 which depends upon claim 36, the disclosure provides no written description or drawing indicators for the subject matter of claim 38; specifically a conductive pillar through which the semiconductor die is electrically coupled to the LC redistribution layer.
Regarding claim 40 which depends upon claim 36, the disclosure provides no written description or drawing indicators for the subject matter of claim 40;  the lower component (LC) comprises a semiconductor die.
Examiner takes the position that the first disclosure of the invention of claims 23 and 36-40 was only by way of the claims filed on June 21, 2021 and consequently will treat this as the priority date for purposes of examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites inter alia ‘a majority of the metallic ball is laterally surrounded by the lower encapsulant’, for which the specification does not provide a standard for measuring ‘majority’.  Examiner also notes Applicant drawings are exaggerated for clarity and thus no standard is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'majority' has no recognized standard in the semiconductor art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 30 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Examiner also notes that Applicant has not disclosed, nor defined, ‘a majority’.  Furthermore there is no reference to what is the measurement of majority, orthographic projection, cross section, volume, etc.  The claim depends upon variables not defined by the claim and on that basis is independently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14 and 16 of U.S. Patent No. U.S. 11,043,464 (‘464) in view of U.S. 2014/0103488 (Chen) and U.S. 2011/0068427 (Paek).
Table 1 – Comparison of Pending Claims to ‘464 Claims
Pending Claim
’464 Claim
21. A semiconductor device comprising: 

a first redistribution layer comprising a first dielectric and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

where the semiconductor die comprises a die bonding pad on a lower die side of the semiconductor die and over the upper side of the first redistribution layer, and 

where the die bonding pad electrically connects the semiconductor die to the first conductive layer of the first redistribution layer; 

a conductive pillar on the first redistribution layer, 


where a lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and 

the lower end of the conductive pillar is vertically lower than the die bonding pad; 

an encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, 

where the encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 


a second conductive layer on the upper encapsulant side, 

where the second conductive layer is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and 





an underfill material directly vertically between the semiconductor die and the first redistribution layer.

12. A semiconductor device comprising: 

a first redistribution layer comprising a first dielectric layer and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

wherein the semiconductor die comprises a bump on a lower die side of the semiconductor die and on the upper side of the first redistribution layer, 

where the bump electrically connects the semiconductor die to the first conductive layer of the first redistribution layer; 


a conductive pillar on the upper side of the first redistribution layer, 

wherein a bottom end of the conductive pillar faces and is electrically connected to the first conductive layer, and 


the bottom end of the conductive pillar is vertically lower than a die bonding pad; 

an encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, 

where the encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 


a second redistribution layer on the upper encapsulant side, 

where the second redistribution layer comprises a second dielectric layer and a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; 

a plurality of metallic balls comprising solder and coupled to a lower side of the first redistribution layer; and 

an underfill material, different from the encapsulant, directly vertically between the semiconductor die and the first redistribution layer.
22. The semiconductor device of claim 21, comprising 

a plurality of metallic balls comprising solder and coupled to a lower side of the first redistribution layer.
From claim 12

a plurality of metallic balls comprising solder and coupled to a lower side of the first redistribution layer;
23. The semiconductor device of claim 21, wherein the underfill material and the encapsulant are formed of a same material.
Chen teaches
24. The semiconductor device of claim 21, wherein an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side.
Chen teaches
25. The semiconductor device of claim 21, wherein at least a portion of the first conductive layer is laterally surrounded by the first dielectric.
Chen teaches
26. The semiconductor device of claim 21, wherein the conductive pillar comprises a plating that is plated directly on the first conductive layer.
Chen teaches [0009]
21. A semiconductor device comprising: 

a first redistribution layer comprising a first dielectric and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

where the semiconductor die comprises a die bonding pad on a lower die side of the semiconductor die and over the upper side of the first redistribution layer, and 

where the die bonding pad electrically connects the semiconductor die to the first conductive layer of the first redistribution layer; 













 a conductive pillar on the first redistribution layer, 


where a lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and 

the lower end of the conductive pillar is vertically lower than the die bonding pad; 

an encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, 

where the encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 

a second conductive layer on the upper encapsulant side, 

where the second conductive layer is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and 





an underfill material directly vertically between the semiconductor die and the first redistribution layer.

14. A semiconductor device comprising: 

a first redistribution layer comprising a first dielectric layer and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

the semiconductor die comprising a pad on a lower side of the semiconductor die and 



electrically connected to the upper side of the first redistribution layer, 

where the lower side of the semiconductor die faces the upper side of the first redistribution layer; 

a lower encapsulant that covers a lower side of the first dielectric layer; 

a metallic ball comprising solder and coupled to a lower side of the first redistribution layer, wherein the metallic ball is partially embedded within the lower encapsulant, such that a portion of the metallic ball extends downward lower than a lower side of the lower encapsulant; 

a conductive pillar on the upper side of the first redistribution layer, wherein the conductive pillar is taller from the first redistribution layer than the semiconductor die; 






an upper encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, 

where the upper encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 

a second redistribution layer on the upper encapsulant side, 

where the second redistribution layer comprises a second dielectric layer and a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and 



an underfill material, different from the encapsulant, directly vertically between the semiconductor die and the first redistribution layer.
27. The semiconductor device of claim 21, wherein a metal of the conductive pillar extends vertically upward from the first conductive layer, through a center of the conductive pillar, to a position that is at least as high as an upper side of the semiconductor die.
16. The semiconductor device of claim 14, wherein a metal of the conductive pillar extends vertically upward from the first conductive layer, through a center of the conductive pillar, to a position that is at least as high as an upper side of the semiconductor die.


Regarding claim 21 and referring to Table 1, Examiner notes various editorial and/or organizational differences in the claimed subject matter.  Examiner further notes that Applicant’s pending claim recites a die bonding pad rather than a bump on a lower side (bottom) of the semiconductor die.  Examiner notes Applicant recites ‘a lower end of the conductive pillar’ rather than a ‘bottom end’ as in the ‘464 patent.  The remaining subject matter appears to be described or recited in claim 12 of the ‘464 patent. 
Chen is directed to stackable wafer level packaging.  Regarding claim 21 Chen teaches at Figure 8 a semiconductor device comprising: a first redistribution layer, 42/44 [0012], comprising a first dielectric, 44 [0012], and a first conductive layer, 42 [0012]; a semiconductor die. 24 [0008], mounted to and electrically connected to an upper side of the first redistribution layer, as shown, where the semiconductor die comprises a lower die side, as annotated, of the semiconductor die, as shown, and over the upper side of the first redistribution layer, as shown, and where the lower die side electrically connects the semiconductor die to the first conductive layer of the first redistribution layer, as shown; a conductive pillar, e.g. TAV [0009], on the first redistribution layer, as shown, where a lower end of the conductive pillar, as annotated, is electrically connected to the first conductive layer of the first redistribution layer, as shown, and the lower end of the conductive pillar is vertically lower than the lower die side; an 
    PNG
    media_image1.png
    508
    707
    media_image1.png
    Greyscale
encapsulant, 40 [0012], that encapsulates the upper side of the first redistribution layer, as shown, the conductive pillar, as shown, and the semiconductor die, as shown, where the encapsulant comprises an upper encapsulant side, as annotated, facing away from the first redistribution layer, as shown, and a lower encapsulant side, as annotated, facing toward the first redistribution layer, as shown; a second conductive layer, as annotated, on the upper encapsulant side, as shown, where the second conductive layer is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar, as shown; and an underfill material, as annotated, directly vertically between the semiconductor die and the first redistribution layer. as shown.
Chen does not teach a die bonding pad on the lower side of the die.

    PNG
    media_image2.png
    369
    807
    media_image2.png
    Greyscale
Paek is directed to use of conductive pillars.  Referring to Figure 1, Paek teaches a die bonding pad, 131 [0043], on the lower side of the die, as shown, and teaches a lower end of the conductive pillar is vertically lower than the die bonding pad.
Taken as a whole the prior art is directed to packaging of semiconductors. An artisan would be familiar with die properties before assembly and packaging.  In particular, an artisan would appreciate die are tested and sorted prior to assembly.  An artisan would appreciate that die are typically configured with bonding pads as the upper most metal layer on the die.  An artisan would recognize that the bond pads are used for test functions prior to die packaging.  An artisan would find it desirable to have die that are tested prior to assembly to improve final yield.  Examiner also takes official notice the die bonding pads on a bonding surface of a semiconductor die are well known in the art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 21 comprising a die bonding pad on the lower die surface, to facilitate die test and connectivity, and a lower end of the conductive pillar which is vertically lower than the die bonding pad, as suggested by Chen and taught by Paek, to improve assembly yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 21 and referring to Table 1, Examiner notes that claim 14 of the ‘464 patent does not explicitly teach a die bonding pad over the upper side of the first redistribution layer, and where a lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and the lower end of the conductive pillar is vertically lower than the die bonding pad.
Referring to the discussion above, Chen teaches a lower die side  over the upper side of the first redistribution layer and  lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and the lower end of the conductive pillar is vertically lower than the lower side of the die.
Paek teaches a die bonding pad on a lower side of a die, and where a lower end of the conductive pillar and the lower end of the conductive pillar is vertically lower than the die bonding pad.
For the reasons discussed above, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 21 with a die bonding pad over the upper side of the first redistribution layer, and where a lower end of the conductive pillar is electrically connected to the first conductive layer of the first redistribution layer, and the lower end of the conductive pillar is vertically lower than the die bonding pad to improve yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 22, claim 12 of the ‘464 patent recites this subject matter.
Regarding claim 23, Chen teaches the underfill material and the encapsulant are formed of a same material at Figure 8.
Regarding claim 24 Chen teaches an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side at Figure 8.
Regarding claim 25 Chen teaches at least a portion of the first conductive layer is laterally surrounded by the first dielectric at Figure 8.
Regarding claim 26, Chen teaches the conductive pillar, a.k.a. TAV is plated at [0009].  Furthermore Examiner takes the position that with respect to the subject matter “the conductive pillar comprises a plating that is plated directly on the first conductive layer” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Chen teaches a conductive pillar and so the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 27, claim 16 of the ‘464 patent teaches this subject matter and Chen teaches a metal of the conductive pillar extends vertically upward from the first conductive layer, through a center of the conductive pillar, to a position that is at least as high as an upper side of the semiconductor die, where Examiner notes that ‘a metal’ is merely a material recitation and has no structure save for composition of an element.  Chen teaches the pillar is copper at [0009-10].
Claims 28-29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of U.S. Patent No. U.S. 11,043,464 (‘464).
Table 2 – Comparison of Pending Claims to ‘464 Claims

Pending Claim
‘464 Claim
28. A semiconductor device comprising: 
a first redistribution layer comprising a first dielectric and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

where the semiconductor die comprises a pad on a lower side of the semiconductor die and electrically connected to the upper side of the first redistribution layer, and 

where the lower side of the semiconductor die faces the upper side of the first redistribution layer; 

a lower encapsulant that covers a lower side of the first dielectric; 

a metallic ball comprising solder and coupled to a lower side of the first redistribution layer, 

where the metallic ball is partially embedded within the lower encapsulant; 



a conductive pillar on the upper side of the first redistribution layer, 

where the conductive pillar is taller from the first redistribution layer than the semiconductor die; 

an upper encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, where the upper encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 

a second redistribution layer on the upper encapsulant side, where the second redistribution layer comprises a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and 

an underfill material directly vertically between the semiconductor die and the first redistribution layer.

14. A semiconductor device comprising: a first redistribution layer comprising a first dielectric layer and a first conductive layer; 

a semiconductor die mounted to and electrically connected to an upper side of the first redistribution layer, 

the semiconductor die comprising a pad on a lower side of the semiconductor die and electrically connected to the upper side of the first redistribution layer, where 

the lower side of the semiconductor die faces the upper side of the first redistribution layer; 

a lower encapsulant that covers a lower side of the first dielectric layer; 

a metallic ball comprising solder and coupled to a lower side of the first redistribution layer, 

wherein the metallic ball is partially embedded within the lower encapsulant, such that a portion of the metallic ball extends downward lower than a lower side of the lower encapsulant; 

a conductive pillar on the upper side of the first redistribution layer, 

wherein the conductive pillar is taller from the first redistribution layer than the semiconductor die; 

an upper encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, where the upper encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 

a second redistribution layer on the upper encapsulant side, where the second redistribution layer comprises a second dielectric layer and a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; and 

an underfill material, different from the encapsulant, directly vertically between the semiconductor die and the first redistribution layer.
29. The semiconductor device of claim 28, wherein 

the underfill material is different from the upper encapsulant.
From Claim 14

an underfill material, different from the encapsulant
33. The semiconductor device of claim 28, 

wherein the second redistribution layer comprises a second dielectric.
From claim 14

where the second redistribution layer comprises a second dielectric layer.


Regarding claim 28 and referring to Table 2, claim 14 of the ‘464 patent describes this subject matter and where Examiner notes the omission of an element is obvious if the function is not desired, see MPEP 2144. 
Regarding claim 29, claim 14 of the ‘464 patent teaches and suggests this subject matter.
Regarding claim 33, claim 14 of the ‘464 patent teaches this subject matter.
Claims 30-31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. U.S. 11,043,464 (‘464) in view of U.S. 2013/0113098 (Hwang).
Regarding claim 28 and 30, the ‘464 patent claims do not recite a majority of the metallic ball is laterally surrounded by the lower encapsulant.

    PNG
    media_image3.png
    510
    877
    media_image3.png
    Greyscale
Hwang is directed to over-molded packaging.  Regarding claims 28 and 30, Hwang teaches at annotated Figure 1H a semiconductor device comprising: a first redistribution layer, as annotated, comprising a first dielectric, 44 [0050], and a first conductive layer, as annotated; a semiconductor die,  32 [0052], mounted to and electrically connected to an upper side of the first redistribution layer, as shown, where the semiconductor die comprises a pad, 40 [0050], on a lower side of the semiconductor die, as annotated and shown, and electrically connected to the upper side of the first redistribution layer, as shown, and where the lower side of the semiconductor die faces the upper side of the first redistribution layer, as annotated and shown; a lower encapsulant, 52 [0051], that covers a lower side of the first dielectric, as shown; a metallic ball comprising solder, 50/60 [0046-47], and coupled to a lower side of the first redistribution layer, as shown, where the metallic ball is partially embedded within the lower encapsulant, as shown; a conductive pillar, 42 [0025], on the upper side of the first redistribution layer, as shown, where the conductive pillar is taller from the first redistribution layer than the semiconductor die, as shown; an upper encapsulant, 38 [0026], that encapsulates the upper side of the first redistribution layer, as shown, the conductive pillar, as shown, and the semiconductor die, as shown, where the upper encapsulant comprises an upper encapsulant side, as annotated, facing away from the first redistribution layer, as shown, and a lower encapsulant side, as annotated, facing toward the first redistribution layer, as shown; a second redistribution layer, as annotated, on the upper encapsulant side, as shown, where the second redistribution layer comprises a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar, as shown, wherein a majority of the metallic ball is laterally surrounded by the lower encapsulant, as shown.
Taken as a whole the prior art is directed to packaging of semiconductors.  Hwang teaches a suitable modification of the solder balls of claim 28 includes a majority of the metallic ball is laterally surrounded by the lower encapsulant.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 28 wherein a majority of the metallic ball is laterally surrounded by the lower encapsulant, because Hwang teaches this is a suitable configuration for the solder balls of claim 28 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 31, Hwang teaches the metallic ball is positioned in an aperture of the lower encapsulant, and a maximum width of the aperture is at least as large as a maximum width of the metallic ball at Figure 1H.
Regarding claim 35, Hwang teaches an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side in Figure 1H.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    508
    707
    media_image1.png
    Greyscale
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Paek.
Regarding claim 21 Chen teaches at annotated Figure 8 a semiconductor device comprising: 
a first redistribution layer, 42/44 [0012], comprising a first dielectric, 44 [0012], and a first conductive layer, 42 [0012]; 
a semiconductor die, 24 [0008], mounted to and electrically connected to an upper side of the first redistribution layer, as shown, where the semiconductor die comprises a lower die side, as annotated, of the semiconductor die, as shown, and over the upper side of the first redistribution layer, as shown, and where the lower die side electrically connects the semiconductor die to the first conductive layer of the first redistribution layer, as shown; 
a conductive pillar, e.g. TAV [0009], on the first redistribution layer, as shown, where a lower end of the conductive pillar, as annotated, is electrically connected to the first conductive layer of the first redistribution layer, as shown, and the lower end of the conductive pillar is vertically lower than the lower die side, as shown; 
an encapsulant, 40 [0012], that encapsulates the upper side of the first redistribution layer, as shown, the conductive pillar, as shown, and the semiconductor die, as shown, where the encapsulant comprises an upper encapsulant side, as annotated, facing away from the first redistribution layer, as shown, and a lower encapsulant side, as annotated, facing toward the first redistribution layer, as shown; 
a second conductive layer, as annotated, on the upper encapsulant side, as shown, where the second conductive layer is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar, as shown; and 
an underfill material, as annotated, directly vertically between the semiconductor die and the first redistribution layer, as shown.
Chen does not teach a die bonding pad on the lower side of the die.

    PNG
    media_image2.png
    369
    807
    media_image2.png
    Greyscale
Paek is directed to use of conductive pillars.  Referring to Figure 1, Paek teaches a die bonding pad on the lower side of the die and further teaches a lower end of the conductive pillar is vertically lower than the die bonding pad.
Taken as a whole the prior art is directed to packaging of semiconductors. An artisan would be familiar with die properties before assembly and packaging.  In particular, an artisan would appreciate die are tested and sorted prior to assembly.  An artisan would appreciate that die are typically configured with bonding pads as the upper most metal layer on the die.  An artisan would recognize that the bond pads are use for test functions prior to die packaging.  An artisan would find it desirable to have die that are tested prior to assembly to improve final yield.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 21 comprising a die bonding pad on the lower die surface, to facilitate die test and connectivity, and a lower end of the conductive pillar which is vertically lower than the die bonding pad, as taught by Paek, to improve assembly yield and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 22 which depends upon claim 21, comprising a plurality of metallic balls comprising solder and coupled to a lower side of the first redistribution layer.
Regarding claim 23 which depends upon claim 21, Chen teaches the underfill material and the encapsulant are formed of a same material.
Regarding claim 24 which depends upon claim 21, Chen teaches an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side.
Regarding claim 25 which depends upon claim 21, Chen teaches at least a portion of the first conductive layer is laterally surrounded by the first dielectric.
Regarding claim 26 which depends upon claim 21, Chen teaches the conductive pillar comprises a plating that is plated directly on the first conductive layer at [0009].  Furthermore Examiner takes the position that with respect to the subject matter “the conductive pillar comprises a plating that is plated directly on the first conductive layer” even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Chen teaches a conductive pillar and so the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 27 which depends upon claim 21, Chen teaches a metal, e.g. Cu, of the conductive pillar extends vertically upward from the first conductive layer, through a center of the conductive pillar, i.e. the pillar is homogenous, to a position that is at least as high as an upper side of the semiconductor die, as shown.
Claims 28, 30-31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Chen.
Regarding claim 28 and referring to annotated Figure 1H, Hwang discloses a semiconductor device comprising: 
a first redistribution layer comprising a first dielectric, 44 [0050] and a first conductive layer, as annotated; 

    PNG
    media_image3.png
    510
    877
    media_image3.png
    Greyscale
a semiconductor die, 32 [0052], mounted to and electrically connected to an upper side of the first redistribution layer, as shown, where the semiconductor die comprises a pad, 40 [0050], on a lower side of the semiconductor die, as annotated and shown, and electrically connected to the upper side of the first redistribution layer, as shown, and where the lower side of the semiconductor die faces the upper side of the first redistribution layer, as shown; 
a lower encapsulant, 52 [0051], that covers a lower side of the first dielectric, as shown; 
a metallic ball, 50/60, comprising solder, [0046-47], and coupled to a lower side of the first redistribution layer, as shown, where the metallic ball is partially embedded within the lower encapsulant, as shown; 
a conductive pillar, 42 [0029], on the upper side of the first redistribution layer, as shown, where the conductive pillar is as tall from the first redistribution layer than the semiconductor die; 
an upper encapsulant, 38 [0026], that encapsulates the upper side of the first redistribution layer, as shown, the conductive pillar, as shown, and the semiconductor die,  as shown, where the upper encapsulant comprises an upper encapsulant side, as annotated, facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; 
a second redistribution layer, as annotated, on the upper encapsulant side, as shown,  where the second redistribution layer comprises a second conductive layer, as annotated, that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar, as shown.
Hwang does not teach the conductive pillar is taller from the first redistribution layer than the semiconductor die and an underfill material directly vertically between the semiconductor die and the first redistribution layer.
Chen is directed to over-molded packaging.  Referring to the discussion above, Chen teaches a conductive pillar is taller from the first redistribution layer than the semiconductor die, [0015], and an underfill material directly vertically between the semiconductor die and the first redistribution layer.  At [0017-19], Chen teaches that the disclosed package is useful for mobile applications with an advantage of reduced thickness.  An artisan would find it desirable to configure a package with reduced thickness that is suitable for a high volume market such a mobile packaging.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 28 wherein the conductive pillar is taller from the first redistribution layer than the semiconductor die and an underfill material directly vertically between the semiconductor die and the first redistribution layer, as taught by Chen, to configure a thinner packaging solution for mobile device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 30 which depends upon claim 28, Hwang teaches a majority of the metallic ball is laterally surrounded by the lower encapsulant.
Regarding claim 31 which depends upon claim 28, Hwang teaches the metallic ball is positioned in an aperture of the lower encapsulant, and a maximum width of the aperture is at least as large as a maximum width of the metallic ball.
Regarding claim 33 which depends upon claim 28, Hwang teaches the second redistribution layer comprises a second dielectric, 53 [0039].
Regarding claim 35 which depends upon claim 28, Hwang teaches an uppermost end surface of the conductive pillar is coplanar with the upper encapsulant side.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Chen in view of U.S. 2014/0063768 (Tanaka).
Regarding claim 29 which depends upon claim 28, Chen does not teach the underfill material is different from the upper encapsulant.
Tanaka is directed to PoP packaging.  At Figure 1, Tanaka teaches an underfill, 4 
    PNG
    media_image4.png
    606
    771
    media_image4.png
    Greyscale
[0046], material is different from the upper encapsulant, 7 [0050].
At [0046], Tanaka teaches
[0046] The underfill resin 4 is arranged to fill the gap between the upper surface of the first substrate 2 and the lower surface of the semiconductor chip 3. The underfill resin 4 increases the connection strength between the bumps 3a and the chip pads P1 (metal layer 21), suppresses corrosion of the wiring pattern 20 and the generation of electromigration, and thereby prevents the reliability of the wiring pattern 20 and the metal layer 21 from decreasing. An insulative resin such as epoxy resin may be used as the material of the underfill resin 4.
Tanaka teaches the use of an underfill that is different from the encapsulation layer and further this improves the strength of the bumps and improves the reliability of the RDL.  An artisan would find it desirable to improve package strength and reliability.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 28 wherein the underfill material is different from the upper encapsulant, as taught by Tanaka, to improve the strength of the bump connection and RDL reliability, as taught by Tanaka and because

    PNG
    media_image5.png
    526
    716
    media_image5.png
    Greyscale
the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0217604 (Chou) and U.S. 2015/0187743 (Yu).

    PNG
    media_image6.png
    526
    716
    media_image6.png
    Greyscale
Regarding claim 36 Chou discloses at Figure 12 and annotated and rotated Figure 12 a semiconductor device comprising: 
a lower component (LC), 300 [0017] comprising: 
an upper LC conductor, 310 [0037], exposed at an upper side of the lower component, as shown; 
an LC dielectric, e.g. 250 described as epoxy at [0039]; and 
an LC redistribution layer, 340 [0016]; 
an interposer 200 [0050], comprising: 
an upper interposer redistribution layer, as annotated; 
an interposer dielectric, as described at [0015]; and 
a lower interposer redistribution layer, as annotated, coupled to the upper LC conductor, as shown; and 
an upper component (UC) comprising: a semiconductor die 100 [0016]; and
an encapsulation, 140 [0018], covering the upper side of the interposer and laterally surrounding the semiconductor die, as shown.
At [0029], Chou teaches that a carrier substrate may be attached to die 100.
Chou does not teach at Figure 12 an upper component substrate comprising a lower UC substrate side coupled to the upper interposer redistribution layer; and an upper UC substrate side; a semiconductor die coupled to the upper UC substrate side.
Yu is directed to package integration of stacked semiconductor die.  Referring to annotated Figure 1J, Yu teaches a lower component (LC), 110 [0016] comprising: an upper LC conductor, 112 [0036], exposed at an upper side of the lower component, as shown; an LC dielectric, 114 [0040]; and an LC redistribution layer. 104 [0043]; an upper component (UC), 206 [0028], comprising: a UC substrate, 202 [0029], comprising: a lower UC substrate side, as annotated, coupled to a solder joint 204 [0033]; and an upper UC substrate side, as annotated; a semiconductor die, 206 [0028] coupled to the upper UC substrate side; and an encapsulation, 210 [0031]. covering the upper side of the substrate, as shown, and laterally surrounding the semiconductor die, as shown.

    PNG
    media_image7.png
    459
    764
    media_image7.png
    Greyscale
Taken as a whole, the prior art is directed to package on package arrangements of semiconductor die.  Yu teaches that the upper component can be a stack of dies, 206 [0032] that are wire bonded to a substrate.  At [0043], Yu teaches that various type and capacities of memory may be used with little or no change in the lower component.  An artisan would find it desirable to configure an upper component as memory that can be modified according to product requirements with little or no modifications to the lower component to minimize the engineering time and effort to generate produce skews.  Examiner notes that memory is commonly integrated in to PoP structures for cell phone applications.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 30 with a UC substrate comprising a lower UC substrate side coupled to the upper interposer redistribution layer; and an upper UC substrate side; a semiconductor die coupled to the upper UC substrate side, because Yu teaches this configuration is a useful configuration of a package on package arrangement that enables the integration of various type of memory with little or no need to modify the lower component and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 37 which depends upon claim 36, use of Yu’s substrate in Chou’s package results in a first solder coupling the lower UC substrate side to the upper interposer redistribution layer; and a second solder coupling the lower interposer redistribution layer to the upper LC conductor. Chou teaches the interposer has upper and lower solder balls interconnecting the upper and lower component.
Regarding claim 38 which depends upon claim 36, Chou, 320 [0014], and Yu, 108 [0039], teach a conductive pillar through which the semiconductor die is electrically coupled to the LC redistribution layer.
Regarding claim 39 which depends upon claim 38, Chou and Yu an entirety of the conductive pillar is lower than the semiconductor die (of the upper component).
Regarding claim 40 which depends upon claim 36, Chou at [0016] and Yu at [0023] teach the lower component (LC) comprises a semiconductor die.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 32 which depends upon claim 28, the prior art does not teach a first lateral side of the lower encapsulant is coplanar with a first lateral side of the upper and a first lateral side of the first redistribution layer is coplanar with the first lateral side of the upper encapsulant, where the first redistribution layer comprised both a dielectric and conductive layer and this structure results in exposed conductor at a lateral side of the package which is not desirable because it invites corrosion and resulting package and/or device failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893